DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-11, there is no cited art that discloses, a power supply, a processor providing a VID code and a slew rate command, the power supply comprising, a reference regulation circuit, a reference voltage, a voltage regulator, an input voltage and an output voltage connected and operative as recited and wherein “the reference regulation circuit comprises:
 a first divider unit, configured to generate a target count signal by dividing a voltage regulation step by the slew rate command; and  
Σ-Δ modulation unit, configured to generate a count druation signal based on the target count signal, wherein both the target count signal and the count duration signal are digital signals, the target count signal represents a real number having an integer part and a decimal part, the count duration signal represents an integer number, and the reference regulation circuit is further configured to regulate the reference voltage based on the count duration signal and the VID code.”
There is no cited art that discloses a divider for generating the target count by dividing the regulation step by the slew rate command and a Σ-Δ modulation unit to generate a count duration signal based on the target count signal, wherein the target 
With respect to claims 7-11, the above claims are allowed for similar reasons as calim 1.  Though claim 7 does not explictly require a Σ-Δ modulation unit to generate the count duration signal, no cited art discloses the method of generating such a count duration signal responsive to the target count signal (that is generated using the method as rectied in claim 7) and the signals being digital signals representing real and integer numbers.
Claims 12-16 are allowed for simliar reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849